Notice of Allowance
1. 	This Office Action is in response to the applicant’s communication filed on 02/17/2022 under AFCP 2.0. In virtue of this communication, Claims 1, 3-5, 8-14 are currently patentable in this communication. 

Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Owens (Agent of Record, Reg. No.: 37,902) on 02/23, 25 & 28/2022 and via an electronic email on 02/28/2022.

The application has been amended as follows:

(currently amended) A method for operating a device (1) powered by a battery (14) characterized in that it comprises the following, performed by a processing unit (11) of the device (1):
during an unavailability time period wherein a user of the device is not available, receiving or generating a notification that is to be outputted through a user interface (13) of the device (1) during said unavailability time period and 
if the remaining battery lifetime is greater than the remaining duration of said unavailability time period, postponing outputting said notification until after occurrence of an event indicative of availability of a user of the device (1), wherein said event indicative of the availability of a user of the device (1) is chosen among expiration of said unavailability time period and an interaction of a user with the user interface (13).

(canceled) 

(currently amended) A method according to claim [[2]] 1, wherein the postponing outputting said notification further comprises monitoring if there is an interaction of a user with the user interface (13) during the unavailability time period.

(previously presented) A method according to claim 1, comprising automatically detecting said unavailability time period before receiving or generating a notification that is to be outputted through a user interface (13) of the device (1) during an unavailability time period.

(original) A method according to claim 4, wherein said unavailability time period is detected by accessing an agenda of the user stored in a memory unit (12) of the device (1), or a set alarm clock.

(canceled)

(previously presented) A method according to claim 1, wherein the remaining battery lifetime is estimated as a function of a current battery level and an average power consumption.

(previously presented) A method according to claim 1, wherein the receiving or generating of a notification that is to be outputted through a user interface (13) of the device (1) during an unavailability time period further comprises determining whether the notification is assigned a low priority level, the postponing outputting said notification being performed only if the notification is assigned a low priority level.

(previously presented) A method according to claim 1, wherein the receiving or generating of a notification that is to be outputted through a user interface (13) of the device (1) during an unavailability time period further comprises determining whether the notification is assigned a high priority level, the postponing outputting said notification being performed only if the notification is not assigned a high priority level.
(previously presented) A method according to claim 1, wherein the receiving or generating of a notification that is to be outputted through a user interface (13) of the device (1) during an unavailability time period further comprises normally outputting said notification if the monitoring is not performed.

(previously presented) A method according to claim 1, wherein the device (1) is powered by a battery (14), said notification being a low battery notification.

(currently amended) An electronic device (1) powered by a battery (14) comprising a user interface (13) and a processing unit (11) configured to implement:
	during an unavailability time period wherein a user of the device is not available, receiving or generating a notification that is to be outputted through the user interface (13) during said unavailability time period, the determining comprising estimating a remaining battery lifetime and a remaining duration of said unavailability time period; and
	if the remaining battery lifetime is greater than the remaining duration of said unavailability time period, postponing outputting said notification until after the occurrence of an event indicative of the availability of a user of the device (1), wherein said event indicative of the availability of a user of the device (1) is chosen among expiration of said unavailability time period and an interaction of a user with the user interface (13).

(currently amended) A device (1) powered by a battery (14) and comprising: a processing unit (11); and
a non-transitory computer-readable medium storing a computer program product, the computer program product including code instructions that, when executed by the processing unit (11), perform steps comprising:
during an unavailability time period wherein a user of the device is not available, receive or generate a notification that is to be outputted through a user interface (13) of the device (1) during said unavailability time period, the determining comprising estimating a remaining battery lifetime and a remaining duration of said unavailability time period; and
if the remaining battery lifetime is greater than the remaining duration of said unavailability time period, postpone outputting said notification until after the occurrence of an event indicative of the availability of a user of the device (1), wherein said event indicative of the availability of a user of the device (1) is chosen among expiration of said unavailability time period and an interaction of a user with the user interface (13).

14.	(currently amended) A non-transitory computer-readable medium storing, a computer program product including code instructions that, when executed by a processing unit (11), perform steps comprising:
during an unavailability time period wherein a user of the device is not available, receive or generate a notification that is to be outputted through a user interface (13) of a device (1) powered by a battery (14) during said unavailability 
if the remaining battery lifetime is greater than the remaining duration of said unavailability time period, postpone outputting said notification until after the occurrence of an event indicative of the availability of a user of the device (1), wherein said event indicative of the availability of a user of the device (1) is chosen among expiration of said unavailability time period and an interaction of a user with the user interface (13).

Allowable Subject Matter
3.	Claims 1, 3-5 and 7-14 are allowed, and renumbered as 1-12.

4.	The following is a statement of reasons for the indication of allowable subject matter:	the prior art of record fails to anticipate the claim limitations or render the claimed limitations, as a whole, obvious, singly or in combination, particularly, generating a notification to be outputted or postponed as detailed in the independent claims and in light of fig. 2-3 of this instant application.

Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643